Citation Nr: 1241199	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  12-00 138A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Committee on Waivers and Compromises of the Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of recovery of the debt, originally in the amount of $26,884.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active military service from May 2001 to February 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision of the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (Committee) at the Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran testified at a Travel Board hearing before the undersigned in July 2012.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has been in receipt of VA compensation benefits since March 1, 2009.  

2.  In July 2009, the RO received notice of an outstanding warrant for the Veteran, dating back to December 2006. 

3.  In a February 2011 letter, the Veteran was advised of the outstanding warrant and that his service-connected disability compensation payments were proposed to be stopped effective March 1, 2009.  

4.  The Veteran was notified via an April 2011 decision letter that his service-connected disability compensation payments were terminated, due to the RO's determination of his status as a fugitive felon, as of March 1, 2009.  

5.  An overpayment in the amount of $26,884 was created when his VA compensation benefits were retroactively terminated. 

6.  The Veteran submitted evidence that he cleared the warrant on April 12, 2011.  

7.  VA reinstated the Veteran's benefits as of April 12, 2011, after the warrant was cleared, which reduced the amount of the overpayment by $654.87; the retroactive amount due the Veteran was $7,062 which was then withheld and applied to the debt, further reducing it to $19,167.13.  

8.  There is no indication of fraud, misrepresentation or bad faith on the part of the Veteran in the creation of this debt. 

9.  Recovery of the debt in this case would be against equity and good conscience.


CONCLUSION OF LAW

Recovery of the remainder of the debt originally in the amount of $26,884 would be against equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims (Court) has held that the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) are not applicable to cases pertaining to waiver requests.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  This is so because the relevant provisions to this issue are found in Chapter 53 of Title 38 of the United States Code, which contains its own notice provisions.  Id.  (The Court upheld its holding in Barger in Reyes v. Nicholson, 21 Vet. App. 370, 379-80 (2007).)  

Waiver

The Veteran has been in receipt of VA compensation benefits since March 1, 2009 for various service-connected disabilities.  

In July 2009, the RO received notice of an outstanding warrant for the Veteran, dating back to December 2006 for the felony of willfully and intentionally making a false statement on a consent form (to purchase a firearm) required by section B or C of § 18.2-308.2.2 of the Code of Virginia.  The warrant was discovered through Fugitive Felon Program by VA's Office of Inspector General.  

In a February 2011 letter, the Veteran was advised of the outstanding warrant and that his service-connected disability compensation payments were proposed to be stopped effective March 1, 2009.  

In an April 2011 decision letter, the Veteran was notified that his service-connected disability compensation payments were terminated, due to the RO's determination of his status as a fugitive felon, as of March 1, 2009.  Thereafter, an overpayment in the amount of $26,884 was created when his VA compensation benefits were retroactively terminated. 

In support of his claim for a waiver of the recovery of the overpayment, the Veteran submitted evidence that he cleared the warrant on April 12, 2011.  Based on this information, VA reinstated the Veteran's benefits as of April 12, 2011, after the warrant was cleared, which reduced the amount of the overpayment by $654.87.  The retroactive amount due the Veteran was $7062 which was then withheld and applied to the debt, further reducing it to $19,167.13.  

The Veteran has submitted financial status reports, received in June 2011 and in July 2012.  These forms show that his monthly income is exceeded by his monthly debts.  Further, he has no liquid assets.  He has also submitted information showing that he has been evicted from his home and is under action from several collection agencies due to unpaid debts, which he indicated could not be paid since his VA benefits were terminated and the overpayment was in the process of being collected.  The Veteran has tried to be employed and is trying to improve his life situation.  He has submitted several letters from his VA Licensed Social Worker who stated that the Veteran was severely disabled, had financial problems, and was continuing to make great strides in dealing with his financial stressors.  This VA Licensed Social Worker also noted that the Veteran did not realize that he was a fugitive felon because he was stationed overseas with the United States military and had completed an FBI background check successfully.  When he realized his fugitive felon status, the Veteran presented himself to the authorities in order to resolve the situation.  

The Veteran and his mother also presented testimony in support of his claim at a Board hearing in July 2012.  The Veteran reported that he did not know that he was a fugitive felon, dating back to the December 2006 warrant date, and that he had missed the court date (thereby making him a fugitive felon) because he was stationed in Guam with the military, at the time.  However, when he received notice from VA that he was in fugitive felon status, he went to his caseworker and arranged to turn himself in and have the warrant cleared, which is what transpired.  His mother supported his testimony that he was out of the country and did not know about the court date.  The Veteran further stated that he was in financial hardship due to repayment of the debt.  He reported that he was in a program for homeless veterans, had to pay child support, and had other basic necessity expenses.  He was having trouble making ends meet.

In August 2011, the Committee at the Philadelphia RO found that the Veteran was at fault in the creation of the debt.  The Committee also found that the debt was not created through fraud or misrepresentation.  The Committee determined that, although repayment of the debt would pose some degree of financial hardship, the Veteran was not entitled to the benefits while a fugitive felon and collection does not defeat the purpose of the benefit.  The Committee also found that a failure to make restitution would result in an unfair gain at the expense of the government causing unjust enrichment.  Thus, the request for a waiver was denied because collection of the debt would not be against equity and good conscience. 

A service member eligible for compensation benefits may not be paid such benefit for any period during which he or she is a fugitive felon.  38 U.S.C.A. § 5313B.  The implementing regulation, 38 C.F.R. § 3.665(n), provides: 


Fugitive Felons: 

(1) Compensation is not payable on behalf of a veteran for any period during which he or she is a fugitive felon.  Compensation or DIC is not payable on behalf of a dependent of a veteran for any period during which the veteran or the dependent is a fugitive felon. 

(2) For purposes of this section, the term fugitive felon means a person who is a fugitive by reason of: 

(i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or 

(ii) Violating a condition of probation or parole imposed for commission of a felony under the Federal or State law. 

(3) For purposes of paragraph (n) of this section, the term felony includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law. 

(4) For purposes of paragraph (n) of this section, the term dependent means a spouse, surviving spouse, child, or dependent parent of a veteran. 

38 C.F.R. § 3.665(n).

Further, VA law and regulations provide that recovery of an overpayment may be waived if there is no indication of fraud, misrepresentation, or bad faith, on the part of the person or the persons having an interest in obtaining the waiver, and recovery of such indebtedness would be against equity and good conscience.  See 38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962, 1.963. 

In the absence of fraud, misrepresentation, or bad faith, consideration may be given as to whether recovery of the overpayment would be against equity and good conscience.  The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side. The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government. 

In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA (3) undue hardship of collection on the debtor; (4) whether collection would defeat the purpose of an existing benefit to the Veteran; (5) whether failure to collect a debt would result in the unjust enrichment of the veteran; and (6) whether the Veteran changed positions to his detriment in reliance upon a granted VA benefit.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

In reviewing the elements listed at 38 C.F.R. § 1.965(a) and (b), the Board finds that there is no evidence of fraud, misrepresentation or bad faith on the part of the Veteran.  There is no evidence indicating that the Veteran misrepresented any material facts, or that he intentionally sought an unfair advantage, with knowledge of the likely consequences, that resulted in a loss to the government.  Rather, the Veteran has made consistent and seemingly credible statements.  Therefore, the elements pertaining to "equity and good conscience" must be addressed. 

The Board finds that the Veteran was not at fault in the creation of the debt.  He became a fugitive felon by virtue of a failure to make a court date due to a warrant issued in December 2006.  However, the Veteran was stationed in Guam and was credibly unaware of the warrant and the court date.  Further, the Board finds that since he did not know of the warrant, it is illogical to find that he was fleeing to avoid prosecution necessary to be a "fugitive felon."  The record does not show that the Veteran was fleeing to avoid prosecution, custody or confinement for a felony or that he was a fugitive by reason of violating a condition of probation or parole imposed for commission of a felony.  Accordingly, the Veteran was at fault in the creation of the debt.  His absence was the result of serving on active military duty and being unaware of the warrant and court date. 

Further, the evidence of record shows that collection of the debt would be an undue hardship on the Veteran.  The Board finds that the Veteran's statements are credible in this regard and evidence supports his assertions.  The Veteran has been evicted, is in a homeless veteran program, and has had numerous collection actions taken against him.  He credibly testified that his credit score has been negatively affected.  His financial status reports as well as his testimony all reflect that it is questionable whether he can provide himself with the basic necessities.  Financial hardship is shown.  

Collection of the debt would defeat the purpose of the benefit and a failure to collect the debt would not unjustly enrich the Veteran since the Board has found him not to be at fault in this case.  Congress determined that fugitive felons should not receive disability compensation while they are in that status.  As previously discussed, the Veteran was not a fugitive felon by definition and VA did in fact reinstate the compensation payments when the warrant was cleared.  Also, the Veteran would not be unjustly enriched by not being required to repay the debt since he was entitled to the compensation payments which were terminated.  

The Board has considered all of the evidence of record.  The Board finds that it would be against equity and good conscience to require the Veteran to repay the overpayment debt.  The Veteran's request for a waiver of his debt is granted.  


(CONTINUED ON THE NEXT PAGE)



ORDER

Entitlement to a waiver of recovery of the debt, originally in the amount of $26,884, is granted.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


